Citation Nr: 1731439	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2011, the Veteran testified before a Decision Review Officer at the RO.  In July 2014, he testified before the undersigned Veterans Law Judge. Transcripts of these hearings are of record. 

In November 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time, the Board remanded entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional colon disability with infection for the issuance of a Statement of the Case (SOC).  Subsequently, in April 2015, the AOJ sent the Veteran a SOC pertaining to the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional colon disability with infection.  However, the Veteran did not submit a substantive appeal, and the Board therefore does not have appellate jurisdiction over that issue.  The case has been returned to the Board for appellate review of the remaining issue on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran does not have any residuals of a stroke as a result of VA treatment, including the discontinuation of Coumadin prior to his biopsy on June 2, 2008, without providing him with an alternative anticoagulant.  The Veteran has been diagnosed with reversible ischemic neurologic deficit, which was temporary and resolved.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2015 statement, the Veteran challenged the conclusions of the July 2015 VA examiner.  However, as discussed below, the Board finds that the VA opinion is adequate to decide the case because it is predicated on a review of the claims file, a physical examination, and consideration of the Veteran's own reported history.  The opinion addresses the central medical issues in this case and is supported by a very thorough rationale, including a discussion of the normal clinical course of strokes and the results of diagnostic tests, such as CT scans and echocardiomyography. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the opinion is adequate to make a determination on the claim and satisfies the duty to provide a medical examination and medical opinion.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  



Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Regarding carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C.A. § 1151(a)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C.A. § 1151 for residuals of a stroke is not warranted.

The Veteran has asserted that VA improperly instructed him to discontinue Coumadin prior to his biopsy on June 2, 2008, without providing him with an alternative anticoagulant.   He has claimed that he suffered a stroke as a result.  In support of his contentions, he has stated that he was later given Lovenex as a bridge from Coumadin prior to surgeries conducted in September 2008 and October 2008 and that he did not have any cerebral vascular incidents following those surgeries. 

A June 4, 2008, Emergency Department record noted that the Veteran having reported right-sided weakness.  He stated that he woke up with right-sided weakness and numbness.  He also reported that he had been off Coumadin for a procedure and never given the okay to resume.  It was noted that the Veteran did not have slurred speech, but did have a slightly weaker grip on the right side.  He was alert and oriented at that time.  Additionally, a June 2008 Baptist Health System summary indicated that he presented with right-sided weakness, which resolved.  A CT of the brain revealed a left frontal acute subacute stroke.  Furthermore, it was noted that the Veteran's neurologic dysfunction completely resolved.    

An August 2008 VA cardiology note indicated that the Veteran had left hand weakness and memory loss, which had improved, but not resolved.  The cardiologist recommended a Lovenex bridge for his next surgery (ICD (defibrillator) replacement in September 2008).   

The Veteran submitted an August 2012 statement from a previous medical care provider.  The physician indicated that the brief medical statement was being generated at the request of the Veteran who was a patient of his practice from about October 28, 2002, to June 06, 2005.  He stated that the letter in no way reestablished a doctor-patient relationship.  The physician noted that the Veteran had been under his care with significant medical issues, including recurrent ventricular tachycardia with an implanted defibrillator (AICD).  In addition, there was an apical left ventricular aneurysm.  The physician noted that the aneurysm presented a significant risk of embolic stroke.  Therefore, the Veteran was maintained on Coumadin to lessen that risk, and he was told that he could never be off Coumadin or other blood thinners.

During the September 2014 Board hearing, the Veteran testified that he had current residuals from the stroke, including slurred speech, headaches, memory loss, jerking of the right hand, and right-sided weakness.

The Veteran was afforded a VA headaches examination in July 2015 during which he reported that he began having headaches at the time of onset of his central nervous system condition.   He was certain that he had headaches while he was at Baptist Hospital.  He also stated that he had intermittent headaches since that time.  However, the Veteran indicated that he had not been evaluated, diagnosed, or treated for a headache condition.   The examiner noted the Veteran's treatment records documenting complaints of headaches and observed concluded that he had reported headaches both before and after the stroke occurred.  There is no current medical diagnosis of a headache condition.

The Veteran was also afforded a VA central nervous system and neuromuscular diseases examination in July 2015.  During that examination, he reported that he was still weak on his right side when he was discharged from the hospital.  He also stated that he had difficulty with his memory that began with the stroke and reported that he has slurred speech every one to two months.  He further indicated that he had intermittent shaking of the right hand at random intervals, usually every couple of months out of the blue.  The Veteran also reported that he had migraines, which began on the day of the stroke and occurred about once a month.  The Veteran denied having any other neurologic symptoms. 

The VA examiner provided a July 2015 opinion addressing the Veteran's medical conditions and contentions.  The examiner noted the Veteran's reports that he had persistent intermittent shaking of both upper limbs, individually, at random intervals.  The examiner also indicated that there was no identifiable neurologic deficit on examination.

The Veteran had transient lobar ischemia, which was demonstrated on a CT scan of the head on June 6, 2008.  On that date, a CT of the head revealed new small left frontoparietal infarct; however, a subsequent CT scan of the head revealed clearing of the abnormal area.  The examiner explained that, if the ischemic defect had not reversed (resolved) either spontaneously or with anticoagulation, it should have still been visible on subsequent imaging.  This was not the case, as a follow-up CT scan on August 21, 2008, was normal.  

Clinically, the Veteran had transient weakness of the right upper and lower limbs heralded by involuntary jerking and shaking of the right upper limb, which was accompanied by a transient inability to speak.  The symptoms cleared nearly completely by time of his discharge from the hospital.  There were no significant neurologic findings demonstrated on subsequent examinations in the VA clinical records.  

The July 2015 VA examiner noted that this clinical course was consistent with a reversible ischemic neurologic deficit syndrome.  He explained that, in a reversible cerebral ischemic event, blood flow to an area of the brain is temporarily interrupted, resulting in neurologic symptoms.  If the symptoms and findings from this interrupted flow clear within a period of less than 24 hours, the event is known as a transient ischemic attack (TIA).  If the symptoms clear within a period of greater than 24 hours, the event is called a reversible ischemic neurologic deficit (RIND).  If the symptoms are permanent, the event is called a stroke.  The examiner noted that there were no permanent abnormal neurologic findings on the Veteran's examination to serve as a marker for stroke.  The CT findings cleared, and the last CT was normal.  Therefore, the examiner concluded that the diagnosis was RIND.

In addition, the July 2015 VA examiner noted that there were multiple potential causes of ischemic neurologic events besides embolus from a cardiac source.  Cardiac emboli due to aneurysm are formed because of abnormal contractions of the heart muscle.  An area of previous infarction (damaged heart muscle from occluded heart vessel) does not contract normally - this is the area of the aneurysm in this Veteran's case.  Such a failure to contract leads to altered flow within the heart.  Large, jelly-like clots may form in the areas where the heart does not contract.  Those large clots or pieces of those clots can break free and travel from the ventricle, through the aortic valve, and into the aorta and on to organs supplied by the aorta and its branches.  

The July 2015 VA examiner noted that factors for stroke/RIND/TIA include hypertension, stenosis or narrowing of vessels supplying the brain, diabetes, and left ventricular hypertrophy.  Embolic strokes from the heart tend to be huge (that is, associated with very large areas of brain involvement), tend not to clear, and tend to leave devastating permanent neurologic deficits.  The examiner stated that this was clearly not what occurred in this Veteran's case.  Echocardiography revealed no evidence of a clot within the heart to serve as a source of an embolus.  Moreover, given the initial size of the abnormality on CT, it was less likely than not that it was caused by a cardiac embolus from an aneurysm of the left ventricle of the heart.  

The July 2015 VA examiner concluded that it was less likely than not that the discontinuance of Coumadin (without bridging therapy) prior to the prostate biopsy on June 2, 2008, caused the stroke that occurred on June 4, 2008.  He based that opinion in light of above findings and noted that a stroke due to inadequate anticoagulation related to the heart would be embolic.  In this case, he found that the stroke was less likely than not of cardiac embolic etiology and that the findings were not consistent with a diagnosis of stroke.  It was more likely than not that he had a reversible ischemic neurologic deficit (RIND).

The July 2015 VA examiner again noted that the Veteran had an initially abnormal CT, which cleared.  He also had right-sided weakness and an inability to speak, which cleared.  The Veteran reported persistent problems with his memory, but there was no evidence of any memory impairment in the subsequent treatment records, and a mental status examination was normal.  There were also no motor deficits, no abnormal reflexes, no abnormal cranial nerve findings, and no abnormality of gait.  Similarly, there were no significant neurologic abnormalities reported in the VA records after the neurologic event occurred.  The diagnosis was reversible ischemic neurologic deficit, which was consistent with clearing of a neurologic deficit.  Therefore, there were no chronic residuals following the June 4, 2008, stroke.

Based on the foregoing, the Board finds that the Veteran does not have any current residuals from a stroke and that he does not have any additional disability as a result of discontinuing Coumadin prior to his biopsy on June 2, 2008, without being provided with an alternative anticoagulant.  Specifically, the July 2015 VA examiner concluded that the Veteran reported headaches both before and after the stroke occurred and indicated there was no current medical diagnosis of a headache condition.   Additionally, the examiner observed the Veteran's report of persistent problems with his memory, but there was no evidence of any memory impairment in the subsequent treatment records, and a mental status examination was normal.  He also noted that there were no motor deficits, abnormal reflexes, abnormal cranial nerve findings, or abnormality of gait.  Further, the examiner noted that there were no significant neurologic abnormalities reported in the VA records after the neurologic event occurred, and there was no identifiable neurologic deficit on examination.  The examiner determined that the Veteran's diagnosis was reversible ischemic neurologic deficit, which was consistent with clearing of a neurologic deficit and a normal follow-up CT scan in August 2008.  Thus, the examiner concluded that there were no chronic residuals following the June 4, 2008 stroke.

Additionally, the evidence does not establish that the Veteran's reversible ischemic neurologic deficit (RIND) as outlined above was caused by the discontinuation of Coumadin prior to the June 2, 2008, biopsy, without providing him with an alternative anticoagulant.  Although the Veteran's prior physician noted in the August 2012 statement that his aneurysm presented a significant risk of embolic stroke and was therefore maintained on Coumadin, the July 2015 VA examiner concluded that it was less likely than not that it was caused by a cardiac embolus from an aneurysm of the left ventricle of the heart, given the initial size of the abnormality on CT.  Additionally, the examiner stated that, because the Veteran's stroke was less likely than not of cardiac embolic etiology, the findings were not consistent with a diagnosis of stroke (it was more likely than not that he had a reversible ischemic neurologic deficit), and a stroke due to inadequate anticoagulation related to the heart would be embolic, it was less likely than not that the discontinuance of Coumadin (without bridging therapy) prior to the prostate biopsy on June 2, 2008, caused the stroke that occurred on June 4, 2008.  

Notably, the August 2012 statement from the Veteran's private physician did not actually state that the Veteran had a stroke due to the discontinuation, but rather he would have been at risk for one.  Moreover, the physician did not address the actual findings, such as the normal CT scan and other normal neurological findings.
  
If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record does not demonstrate that neither a stroke nor any residuals of a stroke were caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (d).

The Board has considered the Veteran's statements and finds that he is competent to report his observable symptomatology, as well as the information that his treatment providers have told him.  However, the Veteran is not competent to provide an opinion regarding the diagnosis and etiology of claimed residuals of a stroke.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his claimed stroke, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the diagnostic testing and other risk factors that have been identified by the VA examiner.  Indeed, the July 2015 VA examiner had to rely on CT scans, echocardiomyography, and neurological examinations in order to render his own opinion.

Moreover, even assuming that the Veteran is competent to opine on these medical matters, the Board finds that the July 2015 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements, and his opinion is consistent with the treatment records.  

Based on the foregoing, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a residuals of a stroke have not been met, and the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a stroke is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


